DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Correspondence
The examiner acknowledges receipt of response to election of species requirement filed 12/15/2021.
The examiner also acknowledges receipt of IDS filed 01/29/2021 and preliminary amendment filed 02/05/2020.
Claims 1-13 are canceled.
 Claims 14-25 are pending.
Election/Restrictions
Applicant elects the hemostatic material species of claim 17, the scaffold species of claim 25 and the biocompatible liquid species of claim 17.

Priority
The examiner acknowledges this application as a DIVISIONAL of 13/937,292 filed 07/09/2013 now US 10765774. 
The pending claims 14-25 are derived from the restriction in parent application 13/937,292 filed 07/09/2013.   Therefore, the provisions of 35 USC 121 are applicable.   



Art:
Pesnell et al. (US 20130149343 A1) is assigned to ethicon, same assignee as the instant application was published June 13, 2013 less than 1 year of the effective filing date of the instant application, 07/09/2013.   Pesnell teaches hemostatic pad that comprises a bioabsorbable scaffold, Lyophilized fibrinogen powder, and a meltable binder powder, with all powders disposed on the bioabsorbable scaffolding material; meltable binder such as PEG bonds the lyophilized thrombin powder and the lyophilized fibrinogen powder to the bioabsorbable scaffolding material (abstract).    To prepare the scaffold, the method involves pouring slurry of thrombin containing powder, polyethylene glycol, carboxymethyl cellulose, which is polysaccharide, in non-aqueous solvent into a tray which slurry is used to coat fabric to deposit the powder on the fabric (paragraph []0038]).   Pesnell does not teach separate parts of the pad as required by instant claim 14 that are combined into a unitary package.
JP 2016523679 A, published 08/12/2016, using the Eng. Translation in PE2E, teaches preparation kit for hemostatic treatment pad, the kit comprises a) at least one powder hemostatic material, b) bioabsorbable scaffold, c) biocompatible liquid and d) application tray, and a) to d) are combined to form and integrated package (see embodiment, section 14 of the translation; embodiments 15-25, claims).   The inventors of this JP reference are the same as the inventors on the instant application, published after the effective date of the instant application; and JP 2016523679 A is in the same family as the parent application 13/937,292 (US 20150017225 A1) which matured into US 10765774 B2.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that the closest art, Pesnell et al. (US 20130149343 A1), though having the same assignee as the instantly claimed invention, does not teach a kit that comprises separate components a)-d) that are combined into a single package.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613